Citation Nr: 0510697	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
claimed as a low back injury.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
facioscapulohumeral dystrophy (FSHD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 2003 rating determination by the Newark, New 
Jersey Regional Office (RO).

Irrespective of the September 2003 RO determination to reopen 
the veteran's claim for service connection for FSHD, the 
issue of new and material evidence will be adjudicated in the 
first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996).

The issues of service connection for FSHD and service 
connection for back injury residuals are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for FSHD was denied by the 
RO in May 1997.  The veteran did not perfect an appeal.  

2.  Evidence received since the May 1997 RO decision is not 
cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1997 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

2.  As new and material evidence has been received, the claim 
for service connection for FSHD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also include new notification 
provisions.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004). 

Under 38 U.S.C.A. § 5103, VA Must notiify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating decisions, 
statements of the case, and supplemental statements of the 
case.  By way of these documents, the veteran was informed of 
what constituted new and material evidence as well as the 
requirements for establishing service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determinations made regarding each claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claims.

In a letter dated in September 2002, VA informed the veteran 
of the VCAA and VA's obligation under the act, to include the 
evidence needed to support his claims.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran that at his option, the RO would obtain any non-
federal private treatment records he identified as related to 
his claims, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also specifically informed the 
veteran to send any additional evidence he had as soon as 
possible, which the Board construes as reasonably informing 
him to submit any evidence in his possession.  

For the above reasons, VA has substantially complied with the 
notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence): Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice).  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp . v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  In this context, 
his service medical records, VA outpatient treatment records, 
identified private treatment records, and the reports of VA 
examinations in March 1997 and October 2002 have been 
associated with the claims folder.  The record reflects that 
the veteran was afforded an opportunity to testify before the 
RO in November 2004.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claims.  38 C.F.R. § 3.159(c) 
(2004).

New and Material Evidence 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's May 1997 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claims may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in July 
2001.  As a result, the amended regulatory provisions 
governing new and material evidence are not applicable to his 
claim to reopen.  Consequently, the current appeal will be 
decided under the old version of § 3.156(a) as is outlined in 
the decision below. 

"New and material" evidence, is evidence not previously 
submitted, which is neither cumulative nor redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the May 1997 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Facts and Analysis

Evidence before the RO at the time of its administrative 
decision in May 1997 included, the veteran's claim for 
service connection, service medical records, private 
treatment records dated from 1987 to 1995 and a March 1997 VA 
examination report.  The service medical records are entirely 
negative for complaints findings or treatment of symptoms 
suggestive of FSHD.  The post service evidence shows that the 
veteran was first diagnosed with FSHD in 1988.  During VA 
examination in 1997 the examiner noted the veteran's FSHD was 
a genetic disorder manifested by weakness of the facial 
muscles, scapular muscles and leg muscles.  The examiner 
concluded the veteran's symptomatology began in 1985 while he 
was in the service.  

In May 1997, the RO denied the veteran's claim of service 
connection for FSHD on the basis that there was no service 
incurrence or aggravation by military service.  

Evidence received since the May 1997 rating decision consists 
of various lay statements and VA and private outpatient 
treatment records dated from 2002 to 2005.  Lay statements 
from several individuals, including one that served with the 
veteran, detail the veteran's physical health before during 
and subsequent to service and provide an account of the 
veteran's history of symptoms since the late 1980s.  Of 
particular interest is an October 2002 letter from the 
veteran's private treating physician.  The physician opined 
that the veteran's symptoms in service were related to 
developing FSHD, which had its onset just prior to and during 
the veteran's military service.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the May 1997 RO decision, in particular the October 2002 
private medical opinion, is new, in the sense that it was not 
of record when the RO denied the claim.  While the statement 
may or may not prove determinative in adjudicating the 
underlying claim, it is pertinent to and probative of the 
fact that the veteran's FSHD symptoms have been linked to 
service by medical opinion.  Although the previous statement 
from the VA physician, indicating that the veteran's FSHD 
symptomatology was related to service, was previously 
considered by the RO in 1997, the medical opinion of a 
physician that corroborates another physician's opinion is 
not merely cumulative evidence, but can be relevant to and 
probative of the issue of service connection, and thus may be 
sufficient to reopen a claim.  Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Therefore, despite the corroborating 
statement, which reached a conclusion previously considered 
by the RO, "the additional examination and medical skill 
underlying the physician's opinions brings new significance 
to the sum total of evidence."  Id. at 471.  

The private physician's statement as to the onset of the 
veteran's FSHD meets the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  This provides a potential basis for service 
connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  The claim for 
service connection for FSHD is reopened.


ORDER

New and material evidence has been received and the claim for 
service connection for FSHD is reopened.  The appeal of this 
issue is allowed to this extent.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for FSHD has been reopened, further 
development is required.  Additionally, it appears that there 
are other reasons for remanding the case.  In March 2005, the 
veteran submitted additional evidence without a signed waiver 
of initial consideration by the agency of original 
jurisdiction (AOJ).  The evidence received consists of a 
medical opinion from his treating physician.  A Supplemental 
Statement of the Case has not been prepared with respect to 
the additional evidence received, and RO consideration has 
not been undertaken.  

As noted above, the claims file contains medical evidence 
suggesting that the veteran's congenital FSHD was manifested 
during service; however, the July 1986 separation physical 
examination did not note the presence of any symptoms of FSHD 
and post service treatment records show a diagnosis of FSHD 
in 1988, two years after service discharge.  However, the 
veteran's private physician indicated that the veteran's 
congenital FSHD possibly started while the veteran was in 
service or within the first post service year.  The medical 
basis for this opinion was not given, nor was it indicated in 
the statement whether the physician reviewed the claims 
folder and service medical records prior to rendering his 
opinion.  

Because the veteran's FSHD is congenital, and therefore 
preexisting, this in turn means he can only prevail if this 
known pre-existing disability became appreciably worse during 
service beyond its natural progression.  38 C.F.R. § 3.304(b) 
(2004).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  However, VAOPGCPREC 82-90 (July 
18, 1990) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  On the other hand, congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they were not diseases or injuries under 
the law; however, if superimposed injury or disease occurred, 
the resultant disability might be service- connected.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran's FSHD was aggravated by 
military service is needed before the claim on the merits can 
be properly adjudicated.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).  The current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

With respect to the veteran's back claim, the Board also 
notes that the veteran was afforded a VA examination in 
October 2002.  His medical history and complaints were 
briefly noted.  Chronic lumbar strain/sprain was diagnosed, 
but the examiner failed to provide an opinion addressing 
whether it was etiologically related to the veteran's 
military service.  The examiner did not mention the service 
medical records, which were negative for evidence of a back 
injury.  Therefore, the examination report is not adequate 
for adjudication purposes.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), ( see also Quartuccio, supra 
), they should be given the opportunity 
to respond. 

2.  The veteran should be requested to 
provide any medical records, not already 
of record, pertaining to post-service 
treatment or evaluation of the claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on her behalf.  In any 
case, the RO should document attempts to 
ensure all contemporary records of 
pertinent VA treatment or evaluation are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

3.  The veteran should then be afforded 
an appropriate VA examination to 
determine whether FSHD is at least as 
likely as not to have been aggravated by 
his active military service.  The claims 
folder must be made available to the 
physician for review before the 
examination and review of such should be 
cited in the examination report.  The 
examiner should be sure to cite specific 
evidence of record in expressing his/her 
opinion as to whether the veteran's FSHD, 
underwent a permanent increase in 
disability during service, other than 
that which was to be expected in 
accordance with the natural progression 
of the disease.

Specifically, the examiner should 
indicate whether such disability is a 
familial, congenital or developmental 
disease or defect.  If it is a disease, 
it is requested that the examiner render 
an opinion as to when it was initially 
manifested and if present prior to 
service, whether it is as likely as not 
that tit  underwent a chronic increase in 
severity beyond natural progression 
during active duty?  

If it is determined that FSHD is a 
familial, congenital or development 
defect, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that that the veteran 
experienced superimposed injury(ies) 
during service which resulted in 
additional disability?

If the veteran's FSHD cannot be regarded 
as having been aggravated while the 
veteran was in service, the examiner must 
specifically so indicate.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence such as service 
medical records.  If the examiner agrees 
or disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  

4.  With regard to service connection for 
low back disability, the veteran should 
be afforded a VA orthopedic examination 
to determine the extent and etiology of 
the claimed disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  A complete 
diagnosis should be provided.  

Based upon the examination results and 
the review of the claims folders, the 
appropriate examiner should provide an 
opinion as to whether it is at least as 
likely as not that the claimed back 
disorder is etiologically related to the 
veteran's military service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence such as service 
medical records.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate both claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


